Cook, J.,
dissenting. The majority strikes amended R.C. 2945.38 in toto, deciding that Am.Sub.S.B. No. 285’s modifications removed two essential procedural mechanisms from the former scheme: (1) the requirement that a trial court determine the defendant’s restorability prior to commitment for restorative treatment, and (2) the requirement that, during treatment, a committed defendant’s supervisor advise the court of a nonrestorability determination in order to commence other proceedings. The majority concludes that both of these procedural safeguards are required by the United States Supreme Court’s decision in Jackson v. Indiana (1972), 406 U.S. 715, 92 S.Ct. 1845, 32 L.Ed.2d 435, and this court’s subsequent decision in Burton v. Reshetylo (1974), 38 Ohio St.2d 35, 67 O.O.2d 53, 309 N.E.2d 907. For the following reasons, I respectfully dissent.
*511A. “Front-End” Restorability Determinations
I disagree with the majority’s conclusion that amended R.C. 2945.38(B), which permits a trial court to commit incompetent defendants for treatment absent a pre-commitment restorability determination, is at odds with Jackson, Burton, or the Due Process Clauses that those cases have applied.
For one, both Jackson and Burton addressed indefinite commitments of incompetent defendants — factual scenarios far different from the one we face here. In Jackson, the trial court ordered the incompetent defendant committed until the Indiana Department of Mental Health certified to the court that the defendant became sane, and the defendant had been so confined for three and a half years by the time the United States Supreme Court decided his case. In Burton, the trial court ordered the incompetent defendant committed to Lima State Hospital “until restored to reason,” and the defendant had spent eleven years in “indeterminate commitment” by the time his case reached this court. Burton, 38 Ohio St.2d at 43, 67 O.O.2d at 57, 309 N.E.2d at 912. Neither Jackson nor Burton, then, squarely addressed the constitutionality of a statutorily limited period of restorative commitment such as the one the trial court imposed in the case at bar.
In fact, there is language in both Jackson and Burton that supports the Attorney General’s position, as amicus curiae for the state, that “due process does not require that restorability be determined prior to an initial commitment for treatment for the purpose of restoring the defendant to competency.” In Jackson, Justice Blackmun expressly noted that had the defendant’s commitment been only temporary, “this might well be a different case.” Jackson, 406 U.S. at 725, 92 S.Ct. at 1851, 32 L.Ed.2d at 443. The Jackson court held only that “a person * * * committed solely on account of his incapacity to proceed to trial cannot be held more than the reasonable period of time necessary to determine whether there is a substantial probability that he will attain that capacity in the foreseeable future.” (Emphasis added.) Id. at 738, 92 S.Ct. at 1858, 32 L.Ed.2d at 451. This language, reproduced nearly verbatim in our Burton syllabus, contemplates exactly what amended R.C. 2945.38(B) provides: that before any restorability determination is made, incompetent defendants may be committed for a reasonable period of time in order to determine whether restoration to competency is even possible. Burton, 38 Ohio St.2d 35, 67 O.O.2d 53, 309 N.E.2d 907, paragraph two of the syllabus.
At least two federal circuits interpreting Jackson have agreed that due process does not require “front-end” restorability determinations. “Once the district court decides that a defendant is incompetent to stand trial, it is appropriate that he be hospitalized for a careful determination of the likelihood of regaining mental capacity to stand trial. The due process requirements of Jackson are met *512because the statute itself requires that the period of commitment be ‘reasonable’ for that purpose.” United States v. Donofrio (C.A.11, 1990), 896 F.2d 1301, 1303; see, also, United States v. Shawar (C.A.7, 1989), 865 F.2d 856, 864 (concluding that mandatory commitment under federal statute upon a finding of incompetency is “consistent both with the statutory language, and with due process”).
Because the current version of R.C. 2945.38(B) does not violate due process, I respectfully dissent from the majority’s decision to declare amended R.C. 2945.38 unconstitutional in toto. See R.C. 1.50 (“If any provision of a section of the Revised Code or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the section or related sections which can be given effect without the invalid provision or application, and to this end the provisions are severable”). Accordingly, I must also dissent from the majority’s disposition remanding this cause to the trial court for a “front-end” restorability determination. In my view, Sullivan’s initial commitment for a reasonable period of restorative treatment could constitutionally occur under amended R.C. 2945.38(B) absent a “front-end” determination of restorability.
B. Discontinuing Treatment upon a Determination of Nonrestorability
As another basis for declaring amended R.C. 2945.38 unconstitutional in toto, the majority notes that “[t]here is no provision in the amended statute for discontinuing treatment if the person supervising the defendant’s treatment reports that the treatment is not effective and that defendant would not attain competency to stand trial in the foreseeable future.”
The majority’s reading of amended R.C. 2945.38(C) through (H) is correct in that, unlike the former scheme, these provisions impose no requirement that an incompetent defendant’s supervisor report a determination of nonrestorability. And as applied to certain defendants (defendants for whom a determination of nonrestorability is made after a reasonable period of treatment, but prior to the expiration of the statutory treatment period), I agree that these provisions of the amended statute could violate those defendants’ due process rights. Jackson requires, after all, that the duration of commitment bear some reasonable relationship to the purpose for which the individual is committed. Jackson, 406 U.S. at 738, 92 S.Ct. at 1858, 32 L.Ed.2d at 451. If the purpose of commitment under R.C. 2945.38 is restoration to competency, any relationship between continued commitment and that purpose is arguably lacking once the defendant’s supervisor determines, after a reasonable period of treatment in which to consider the question, that no possibility for restoration exists.
Though I may share several of the majority’s misgivings about some of S.B. 285’s modifications, a decision on the constitutionality of all of amended R.C. 2945.38’s provisions is premature at this time. The court of appeals relied on *513statutorily irrelevant “front-end” evidence of nonrestorability to reverse the trial court’s commitment order. The appellate court never examined the constitutionality of the amended statute’s commitment periods or reporting procedures— either facially or as applied to Sullivan. The majority’s holding declares several provisions of amended R.C. 2945.38 to be constitutionally deficient without Sullivan having ever been subjected to them. “The general and abstract question, whether an act of the legislature be unconstitutional, can not with propriety be presented to a court.” Foster v. Wood Cty. Commrs. (1859), 9 Ohio St. 540, 543. This court should refrain from rendering opinions on potential or hypothetical controversies. Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 257 N.E.2d 371, 372.
Mathias H. Heck, Jr., Montgomery County Prosecuting Attorney, and Cheryl A. Ross, Assistant Prosecuting Attorney, for appellant.
Anthony Comunale, for appellee.
Betty D. Montgomery, Attorney General, Sharon A. Jennings and Darrell M. Pierre, Jr., Assistant Attorneys General, urging reversal for amicus curiae, Attorney General of Ohio.
For the foregoing reasons, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.